DETAILED ACTION
Status of Claims: Claims 1, 6-8, 13-15, and 20 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 21-23 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  
Claims 1, 6-8, 13-15, and 20 are drawn to a method/equipment/processor for transmitting an uplink signal.
Claims 21-23 are drawn to a method/station/operation for receiving an uplink signal supporting a short TTI length.
The inventions are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, the originally presented subcombination has separate utility such as determining a first priority of a Physical Uplink Control Channel (PUCCH) and a second priority of a Physical Uplink Shared Channel (PUSCH); and based on transmission of the PUCCH overlapping in time with transmission of the PUSCH, and the first priority being higher than the second priority, performing the transmission of the PUCCH and dropping transmission the PUSCH. The newly submitted subcombination has separate utility such as: transmitting first downlink control information including a first uplink grant for scheduling transmission of a first physical uplink shared channel (PUSCH); and based on second downlink control .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-23 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8 appears to recite a same limitation “determining a first priority of a Physical Uplink Control Channel (PUCCH) and a second priority of a Physical Uplink Shared Channel (PUSCH)” twice.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-8, 13-15, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 20200015256 A1).
Regarding claim 1, Lee et al. disclose a method for transmitting an uplink signal by a user equipment in a wireless communication, the method comprising: determining a first priority of a Physical Uplink Control Channel (PUCCH) and a second priority of a Physical Uplink Shared Channel (PUSCH); and based on transmission of the PUCCH overlapping in time with transmission of the PUSCH, and the first priority being higher than the second priority, performing the transmission of the PUCCH and dropping transmission the PUSCH (paragraphs [0089-0091]; if transmission timing of the UL control channel that carries HARQ-ACK overlaps with transmission timing of other UL channel, some UL channels are dropped or stopped according to priority. The UL control channel for the HARQ-ACK transmission has a higher priority when it overlaps with another channel such as sPUSCH, a rule may be defined such that UL control channel for HARQ-ACK is transmitted and the sPUSCH is dropped or stopped) (paragraphs [0059-0061]; PUCCH is used to transmit HARQ ACK/NACK).
Regarding claim 6, Lee et al. wherein uplink control information is transmitted through the first uplink transmission PUCCH (paragraphs [0059-0061]).  
Regarding claim 7, Lee et al. wherein the uplink control information includes hybrid automatic repeat request acknowledgement (HARQ-ACK) information (paragraphs [0059-0061]).

Regarding claim 13, Lee et al. wherein uplink control information is transmitted through the first uplink transmission PUCCH (paragraphs [0059-0061]).  
(paragraphs [0059-0061]).
Regarding claim 15, Lee et al. disclose a processor configured to control a wireless communication device to perform operations comprising: determining a first priority of a Physical Uplink Control Channel (PUCCH) and a second priority of a Physical Uplink Shared Channel (PUSCH); and based on transmission of the PUCCH overlapping in time with transmission of the PUSCH, and the first priority being higher than the second priority, performing the transmission of the PUCCH and dropping transmission the PUSCH (paragraphs [0089-0091]; if transmission timing of the UL control channel that carries HARQ-ACK overlaps with transmission timing of other UL channel, some UL channels are dropped or stopped according to priority. The UL control channel for the HARQ-ACK transmission has a higher priority when it overlaps with another channel such as sPUSCH, a rule may be defined such that UL control channel for HARQ-ACK is transmitted and the sPUSCH is dropped or stopped) (paragraphs [0059-0061]; PUCCH is used to transmit HARQ ACK/NACK).
Regarding claim 20, Lee et al. wherein uplink control information is transmitted through the first uplink transmission PUCCH (paragraphs [0059-0061]).  
Claim(s) 1, 6-8, 13-15, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yin et al. (US 20180167933 A1).
Regarding claim 1, Yin et al. disclose a method for transmitting an uplink signal by a user equipment in a wireless communication, the method comprising: determining a first priority of a Physical Uplink Control Channel (PUCCH) and a second 
Regarding claim 6, Yin et al. wherein uplink control information is transmitted through the first uplink transmission PUCCH (paragraph [0088]).  
Regarding claim 7, Yin et al. wherein the uplink control information includes hybrid automatic repeat request acknowledgement (HARQ-ACK) information (paragraph [0088]).
Regarding claim 8, Yin et al. disclose a user equipment configured to transmit an uplink signal in a wireless communication system, the user equipment comprising: at least one transceiver; at least one processor; and the least one computer memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations comprising: a receiver and a transmitter; and a processor operatively connected to the receiver and the transmitter and configured to: determining a first priority of a PUCCH (Physical Uplink Control Channel) and a second priority of a PUSCH (Physical Uplink Shared Channel); and determining a first priority of uplink transmission a Physical Uplink Control Channel 
Regarding claim 13, Yin et al. wherein uplink control information is transmitted through the first uplink transmission PUCCH (paragraphs [0059-0061]).  
Regarding claim 14, Yin et al. wherein the uplink control information includes hybrid automatic repeat request acknowledgement (HARQ-ACK) information (paragraphs [0059-0061]).
Regarding claim 15, Yin et al. disclose a processor configured to control a wireless communication device to perform operations comprising: determining a first priority of a Physical Uplink Control Channel (PUCCH) and a second priority of a Physical Uplink Shared Channel (PUSCH); and based on transmission of the PUCCH overlapping in time with transmission of the PUSCH, and the first priority being higher than the second priority, performing the transmission of the PUCCH and dropping transmission the PUSCH (paragraph [0128] abstract; in case of a channel collision between a PUCCH and PUSCH, transmitting the UCI using the PUCCH in overlapping portion between the PUCCH and the PUSCH, and dropping the overlapping portion of 
Regarding claim 20, Yin et al. wherein uplink control information is transmitted through the first uplink transmission PUCCH (paragraphs [0059-0061]).  
Response to Remarks/Arguments
Applicant’s remarks/arguments filed on 11/27/2020 with respect to claim(s) 1, 8, and 15 have been considered but are moot in view of new ground of rejection. Applicant’s remarks/arguments filed on 04/26/2021 with respect to newly submitted claims 21-23 are not relevant because the claims 21-23 are withdrawn from consideration as being directed to a non-elected invention.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945.  The examiner can normally be reached on Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476